Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/13/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 9 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by O'Brien (US20190066038).
Regarding claim 9, O’Brien discloses, an autonomous workhorse vehicle comprising (O’Brien: [0021] describes a autonomous package delivery vehicle.): 
a main body including a platform configured to support a plurality of objects (O’Brien: [0040] describes a cargo receptacle configured to retain one or more packages.); 
an input/output port configured to receive an identifier of a delivery object to be delivered from a remote device (O’Brien: [0055] states the identifiers of the packages (object) are provided by 
a power source configured to provide power to propel the main body (O’Brien: [0031] states propulsion system (power source).); 
a steering actuator configured to adjust an orientation of the main body (O’Brien: [0032] states control unit (118) control directional movement, which would mean steering actuator is inherent.); 
a loading actuator configured to facilitate movement of the delivery object onto the platform (O’Brien: [0040] describes a package deployment apparatus (loading actuator) that is configured to move, lift, drop, and/or grasp the product-containing packages.); and 
an electronic control unit (ECU) coupled to the input/output port, the power source, the steering actuator, and the loading actuator and configured to (O’Brien: Fig 1 shows ECU (118), input/output port (114, 115, 116, 121), loading actuator (130), and [0032] states control unit (118) control directional movement, which would mean steering actuator is inherent, and [0031] states propulsion system (power source).): 
receive the identifier of the delivery object and the delivery address (O’Brien: [0055] states the identifiers of the packages (object) are provided by wireless signals for remote delivery. [0056] states delivery destination (address) of the package is provided.), control the power source and the steering actuator to move the main body through a warehouse to a location of the delivery object (O’Brien: [0030] states that the ATV traverse routes to deliver packages from ATV deployment location (warehouse) to one or more delivery destinations.), control the loading actuator to facilitate the movement of the delivery object onto the platform (O’Brien: .
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ross (US20160334797) in view of O'Brien (US20190066038).
Regarding claim 1, Ross discloses, an autonomous workhorse vehicle comprising (Ross: [0103] states autonomous vehicle for delivering packages.): 
a tracking sensor configured to detect a location of the main body relative to a leading vehicle (Ross: [0064] states that the autonomous vehicle (main body) communicates it’s own location.  So, the autonomous vehicle would have a tracker (tracking sensor) to determine it’s location.); 
an input/output port configured to receive an identifier of the leading vehicle (Ross: [0061] states that identifier of the human driven vehicle (leading vehicle) is communicated to the autonomous vehicle by the AV interface (input/output port).); 

a steering actuator configured to adjust an orientation of the main body (Ross: Fig 4, 134); and 
an electronic control unit (ECU) coupled to the tracking sensor, the input/output port, the power source, and the steering actuator and configured to (Ross: Fig 4 shows the controller (ECU) coupled to the tracking sensor (105), the input/output port (140), the power source (132), and the steering actuator (134).): 
receive the identifier of the leading vehicle (Ross: [0061] states that identifier of the human driven vehicle (leading vehicle) is communicated to the autonomous vehicle.), determine a following time to begin following the leading vehicle (Ross: [0062] states estimated time for guide vehicle to meet the following autonomous vehicle is communicated. [0063] describes following upon vehicles meeting. Thus, the time met would be the time the vehicle begins following.), and control the power source and the steering actuator to move the main body to follow the leading vehicle at the following time based on the detected location of the main body relative to the leading vehicle (Ross: Fig 4 shows the controller (144) power source (132) and steering actuator (134), which is used for moving the main body of the autonomous vehicle to follow the leading vehicle at the following time based on the detected location of the main body relative to the leading vehicle.).
Ross does not disclose, a main body including a platform configured to support a plurality of objects;
O’Brien discloses, a main body including a platform configured to support a plurality of objects (O’Brien: [0040] describes a cargo receptacle configured to retain one or more packages.); 

Regarding claim 7, Ross discloses, the autonomous workhorse vehicle of claim 1 wherein the main body is configured to at least one of travel along a ground surface, travel through air, or travel on a body of water (Ross: [0019] describes autonomous road vehicles.).
Regarding claim 19, Ross discloses, a method for autonomously delivering one or more object (Ross: [0103] states that the autonomous vehicle can provide transport services in the form of driving passengers, or delivering packages or items.), comprising: 
receiving, by an input device, an identifier of a leading vehicle (Ross: [0065] states based on manual input, identification signal is to the following vehicle.); 
determining, by an electronic control unit (ECU), a following time to begin following the leading vehicle (Ross: [0062] states estimated time for guide vehicle to meet the following autonomous vehicle is communicated. [0063] describes following upon vehicles meeting. Thus, the time met would be the time the vehicle begins following.); 
detecting, by a tracking sensor, a location of a main body having a platform for supporting the one or more object relative to a leading vehicle (Ross: [0064] states that the autonomous vehicle (main body) communicates it’s own location.  So, the autonomous vehicle would have a tracker (tracking sensor) to determine it’s location. [0103] states for delivering packages or items, therefore, there would be a platform for supporting one or more objects.); and 
controlling, by the ECU, a power source and a steering actuator to move the main body to follow the leading vehicle at the following time based on the detected location of the main body .

Claims 2 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ross (US20160334797) in view of O'Brien (US20190066038), and further in view of Norris (US20150301532).
Regarding claim 2, Ross and O’Brien discloses the invention as in the parent claim above.  
Ross and O’Brien does not disclose, the autonomous workhorse vehicle of claim 1 wherein: the input/output port is further configured to receive user input indicating that the main body is to follow a leading person; the tracking sensor is further configured to detect a location of the main body relative to the leading person; and the ECU is further configured to control the power source and the steering actuator to move the main body to follow the leading person in response to the input/output port receiving the user input based on the detected location of the main body relative to the leading person.
Norris discloses, the autonomous workhorse vehicle of claim 1 wherein: the input/output port is further configured to receive user input indicating that the main body is to follow a leading person (Norris: [0046][0047] describes “follow me” mode that is input by the operator to follow objects. Although not specified to be a person, a person can be the object that is followed.); 

the ECU is further configured to control the power source and the steering actuator to move the main body to follow the leading person in response to the input/output port receiving the user input based on the detected location of the main body relative to the leading person (Norris: [0046] describes the vehicle control system that takes in user’s command for “follow me” that controls vehicle’s actuators.  Therefore, the control system controls the steering actuator to follow the object, and it would be inherent for a vehicle to be equipped with a power source for traversal.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ross and O’Brien with the teachings of Norris, in order to provide a method for controls of autonomous vehicle for following objects with sensing technology (Norris: [0047]).
Regarding claim 20, Ross and O’Brien discloses the invention as in the parent claim above.  
Ross and O’Brien does not disclose, the method of claim 19 further comprising: receiving, by the input/output port, user input indicating that the main body is to follow a leading person; detecting, by the tracking sensor, a location of the main body relative to the leading person; and controlling, by the ECU, the power source and the steering actuator to move the main body to follow the leading person in response to the input/output port receiving the user input based on the detected location of the main body relative to the leading person.

detecting, by the tracking sensor, a location of the main body relative to the leading person (Norris: [0047] describes a sensor utilized for following and states vehicle's position is estimated relative to the object being tracked.); and 
controlling, by the ECU, the power source and the steering actuator to move the main body to follow the leading person in response to the input/output port receiving the user input based on the detected location of the main body relative to the leading person (Norris: [0046] describes the vehicle control system that takes in user’s command for “follow me” that controls vehicle’s actuators.  Therefore, the control system controls the steering actuator to follow the object, and it would be inherent for a vehicle to be equipped with a power source for traversal.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ross and O’Brien with the teachings of Norris, in order to provide a method for controls of autonomous vehicle for following objects with sensing technology (Norris: [0047]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ross (US20160334797) in view of O'Brien (US20190066038), and further in view of Paepcke (US20190217477).
Regarding claim 3, Ross and O’Brien discloses the invention as in the parent claim above.  

Paepcke discloses, the autonomous workhorse vehicle of claim 1 further comprising a loading actuator configured to facilitate movement of at least one of the plurality of objects onto the platform (Paepcke: [0033] discloses a robotic arm utilized for loading plurality of  items to a compartment.), wherein: 
the input/output port is further configured to receive a user request to facilitate the movement of the at least one of the plurality of objects onto the platform (Paepcke: [0018] describes various types of input/output ports of the robot system, and [0055] discloses receiving instructions from user for retrieving items with the robotic arm onto the platform.); and 
the ECU is further configured to control the loading actuator to facilitate the movement of the at least one of the plurality of objects onto the platform in response to the input/output port receiving the user request (Paepcke: [0032] describes a control unit for controlling the robotic arm, and [0055] describes receiving instructions from user for retrieving items with the robotic arm onto the platform.).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ross and O’Brien with the .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ross (US20160334797) in view of O'Brien (US20190066038), and further in view of Magens (US20170107055).
Regarding claim 4, Ross and O’Brien discloses the invention as in the parent claim above.  
Ross and O’Brien does not disclose, the autonomous workhorse vehicle of claim 1 further comprising a loading actuator configured to facilitate movement of at least one of the plurality of objects onto the platform, wherein: the input/output port is configured to receive a list of the plurality of objects from a remote device; and the ECU is configured to control the power source and the steering actuator to move the main body through a warehouse to locations of each of the plurality of objects and to control the loading actuator to facilitate the movement of each of the plurality of objects onto the platform in response to the input/output port receiving the list of the plurality of objects.

Magens discloses, the autonomous workhorse vehicle of claim 1 further comprising a loading actuator configured to facilitate movement of at least one of the plurality of objects onto the platform, wherein (Magens: [0034] states that the vehicle comprises an articulated arm for moving objects.): 
the input/output port is configured to receive a list of the plurality of objects from a remote device (Magens: [0035] describes a list that that control unit of the vehicle utilizes for obtaining plurality of objects.  Although the input/output port is not specifically mentioned, 
the ECU is configured to control the power source and the steering actuator to move the main body through a warehouse to locations of each of the plurality of objects and to control the loading actuator to facilitate the movement of each of the plurality of objects onto the platform in response to the input/output port receiving the list of the plurality of objects (Magens: [0035] describes a vehicle control unit for steering, and a power source for vehicle is inherent for movement.  Additionally, [0035] states that based on the list, vehicle control steers the vehicles to item positions for pick up based on the warehouse inventory plan.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ross and O’Brien with the teachings of Magens, in order to provide a method for usage of robots with for moving items with gripping mechanisms without human intervention (Magens: [0014]).

	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ross (US20160334797) in view of O'Brien (US20190066038), and further in view of DeMartine  (US10239544).
Regarding claim 5, Ross and O’Brien discloses the invention as in the parent claim above.  
Ross and O’Brien does not disclose, the autonomous workhorse vehicle of claim 1 further comprising a loading sensor configured to detect whether each of the plurality of objects has been removed from the platform, wherein the ECU is further configured to control the power source and the steering actuator to cause the main body to return to a home location in response 
DeMartine discloses, the autonomous workhorse vehicle of claim 1 further comprising a loading sensor configured to detect whether each of the plurality of objects has been removed from the platform (DeMartine: [Col 9, Ln 58 – Col 10, Ln 6] describes load sensor detecting load has been removed the platform.), wherein the ECU is further configured to control the power source and the steering actuator to cause the main body to return to a home location in response to the loading sensor detecting that each of the plurality of objects has been removed from the platform (DeMartine: [Col 9, Ln 58 – Col 10, Ln 6] states based on determination of load removed from the platform, the vehicle return automatically to a determined location (home) or continue to a desired location.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ross and O’Brien with the teachings of DeMartine, in order to provide a method for guided delivery vehicle that is simple and fast to setup that is efficient and speedy.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ross (US20160334797) in view of O'Brien (US20190066038), and further in view of Healey (US20180281657).
Regarding claim 6, Ross and O’Brien discloses the invention as in the parent claim above.  
Ross and O’Brien does not disclose, the autonomous workhorse vehicle of claim 1 further comprising: a payment mechanism configured to receive payment; and a distribution actuator 
Healey discloses, the autonomous workhorse vehicle of claim 1 further comprising: a payment mechanism configured to receive payment (Healey: [0043] describes purchasing module [Fig 9, 9120A,B] for sending/receiving payments); and 
a distribution actuator configured to actuate at least one of the plurality of objects from the platform to a location away from the platform, wherein the ECU is further configured to (Healey: [0016] discloses a robotic arm [Fig1, 1050] for moving purchased goods.): 
determine that the payment mechanism has received the payment, receive a request to purchase the at least one of the plurality of objects from the input/output port (Healey: [0024] ordering of goods through short range wireless communication. [0028] payments exchanged using short range wireless payment method.), and cause the distribution actuator to actuate the at least one of the plurality of objects from the platform to the location away from the platform in response to determining that the payment mechanism has received the payment and in response to receiving the request to purchase the at least one of the plurality of objects (Healey: [0016] discloses a robotic arm [Fig1, 1050] for moving purchased goods).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ross and O’Brien with the .

	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ross (US20160334797) in view of O'Brien (US20190066038), and further in view of Mattingly (US20180068368).
Regarding claim 8, Ross and O’Brien discloses the invention as in the parent claim above.  
Ross and O’Brien does not disclose, the autonomous workhorse vehicle of claim 1 wherein the input/output port is configured to receive a return message from a user device indicating that at least one of the plurality of objects is being returned, and the ECU is further configured to generate a credit to an account associated with the user device in response to receiving the return message.
Mattingly discloses, the autonomous workhorse vehicle of claim 1 wherein the input/output port is configured to receive a return message from a user device indicating that at least one of the plurality of objects is being returned (Mattingly: [0028] describes user’s mobile device for requesting returns.), and the ECU is further configured to generate a credit to an account associated with the user device in response to receiving the return message (Mattingly: [0028] describes methods of payments associated with the mobile device, [0029] describes a system that receives return request, and [0044] describes customer’s account being credited for the return.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ross and O’Brien with the .

	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over O'Brien (US20190066038) in view of Ferguson (US20190035044).
Regarding claim 10, O'Brien discloses the invention as in the parent claim above.  
O'Brien does not disclose, the autonomous workhorse vehicle of claim 9 further comprising: a payment mechanism configured to receive payment; and a distribution lock configured to retain a rentable object in place on the platform, wherein the ECU is further configured to: receive a rent request corresponding to a request to rent the rentable object from the input/output port, determine that the payment mechanism has received the payment, and cause the distribution lock to release the rentable object in response to receiving the rent request and in response to determining that the payment mechanism has received the payment.
Ferguson discloses, the autonomous workhorse vehicle of claim 9 further comprising: a payment mechanism configured to receive payment (Ferguson: [0123] describes a payment mechanism configured to receive payment.); and 
a distribution lock configured to retain a rentable object in place on the platform (Ferguson: [0006] describes locking compartment configured to contain and secure the assortment of the items.), wherein the ECU is further configured to: 
receive a rent request corresponding to a request to rent the rentable object from the input/output port (Ferguson: [0018] discloses renting goods and [0059] describes a communication module for data communication for user requests.), determine that the payment mechanism has received the payment, and cause the distribution lock to release the rentable 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified O'Brien with the teachings of Ferguson, in order to provide a method for an autonomous vehicle for providing assortment of items for customers and for securing the items (Ferguson: [0006]).

	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over O'Brien (US20190066038) in view of DeMartine  (US10239544).
Regarding claim 11, O’Brien discloses the invention as in the parent claim above.  
O’Brien does not disclose, the autonomous workhorse vehicle of claim 9 further comprising a loading sensor configured to detect when the delivery object has been removed from the platform, wherein the ECU is further configured to control the power source and the steering actuator to cause the main body to at least one of return to a home location or travel to a new delivery address in response to the loading sensor detecting that the delivery object has been removed from the platform.
DeMartine discloses, the autonomous workhorse vehicle of claim 9 further comprising a loading sensor configured to detect when the delivery object has been removed from the platform (DeMartine: [Col 9, Ln 58 – Col 10, Ln 6] describes load sensor detecting load has been removed the platform.), wherein the ECU is further configured to control the power source and the steering actuator to cause the main body to at least one of return to a home location or travel 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified O’Brien with the teachings of DeMartine, in order to provide a method for guided delivery vehicle that is simple and fast to setup that is efficient and speedy.

	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over O'Brien (US20190066038) in view of Healey (US20180281657).
Regarding claim 12, O’Brien discloses the invention as in the parent claim above.  
O’Brien does not disclose, the autonomous workhorse vehicle of claim 9 further comprising: a payment mechanism configured to receive payment; and a distribution actuator configured to actuate a for sale object of the plurality of objects from the platform to a location away from the platform, wherein the ECU is further configured to: receive the payment from the payment mechanism, receive a request to purchase the for sale object from the input/output port, and cause the distribution actuator to actuate the for sale object from the platform to the location away from the platform in response to receiving the payment and the request to purchase the for sale object.
Healey discloses, the autonomous workhorse vehicle of claim 9 further comprising: a payment mechanism configured to receive payment (Healey: [0043] describes purchasing module [Fig 9, 9120A,B] for sending/receiving payments); and 

receive the payment from the payment mechanism, receive a request to purchase the for sale object from the input/output port (Healey: [0024] ordering of goods through short range wireless communication. [0028] payments exchanged using short range wireless payment method.), and cause the distribution actuator to actuate the for sale object from the platform to the location away from the platform in response to receiving the payment and the request to purchase the for sale object (Healey: [0016] discloses a robotic arm [Fig1, 1050] for moving purchased goods.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified O’Brien with the teachings of Healey, in order to provide a method for goods for be delivery by autonomous vehicles that decreases costs and improves efficiency (Healey: [0015]).

	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over O'Brien (US20190066038) in view of Mattingly (US20180068368).
Regarding claim 13, O’Brien discloses the invention as in the parent claim above.  
O’Brien does not disclose, the autonomous workhorse vehicle of claim 9 wherein the input/output port is configured to receive a return message from a user device indicating that the delivery object is being returned, and the ECU is further configured to generate a credit to an account associated with the user device in response to receiving the return message.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified O’Brien with the teachings of Mattingly, in order to provide a method for a return sensor system for processing return items (Mattingly: [0019]).

	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over O'Brien (US20190066038) in view of Brady (US10303171).
Regarding claim 14, O’Brien discloses the invention as in the parent claim above.  
O’Brien does not disclose, the autonomous workhorse vehicle of claim 9 wherein: the input/output port is further configured to receive an old part return request corresponding to a request to return an old part; and the ECU is further configured to control the loading actuator to facilitate loading the old part onto the platform.
Brady discloses, the autonomous workhorse vehicle of claim 9 wherein: the input/output port is further configured to receive an old part return request corresponding to a request to return an old part (Brady: [Col 28, Ln 65 – Col 29, Ln 19] describes user request for returning a defective or worn-out items.); and 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified O’Brien with the teachings of Brady, in order to provide a method for faster and more efficient delivery using autonomous vehicles.
	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over O'Brien (US20190066038) in view of Ross  (US20160334797).
Regarding claim 15, O’Brien discloses the invention as in the parent claim above.  
O’Brien does not disclose, the autonomous workhorse vehicle of claim 9 wherein the input/output port is further configured to receive a pickup request corresponding to a request to pick up an individual and including a pickup address, and the ECU is further configured to control the power source and the steering actuator to move the main body to the pickup address to pick up the individual prior to the delivery address.
Ross discloses, the autonomous workhorse vehicle of claim 9 wherein the input/output port is further configured to receive a pickup request corresponding to a request to pick up an individual and including a pickup address (Ross: [0068] describes transport requests for autonomous vehicles for pick up and drop off at requested locations.), and the ECU is further configured to control the power source and the steering actuator to move the main body to the pickup address to pick up the individual prior to the delivery address (Ross: Fig 4 shows the controller (ECU) coupled to the input/output port (140), the power source (132), and the steering actuator (134).).
.

	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over O'Brien (US20190066038) in view of Gezel (US20090295171), and in further view of  Goose (US20140306832).
Regarding claim 16, O’Brien discloses the invention as in the parent claim above, including, the autonomous workhorse vehicle of claim 9, the ECU is configured to control the power source and the steering actuator to move the main body to the delivery address (O’Brien: [0030] states that the ATV traverse routes to deliver packages from ATV deployment location (warehouse) to one or more delivery destinations. Fig 1 shows ECU (118), input/output port (114, 115, 116, 121), and [0032] states control unit (118) control directional movement, which would mean steering actuator is inherent, and [0031] states propulsion system (power source).) in response to the input/output port receiving the power indicator (O’Brien does not disclose receiving the power indicator, see below.).
O’Brien does not disclose, wherein the delivery object is a generator configured to convert fuel into electricity,
Gezel discloses, wherein the delivery object is a generator configured to convert fuel into electricity (Gezel: [0039] describes generator being shipped to the customer.  Which exemplifies objects such as generators being delivered.), 

O’Brien and Gezel does not disclose, the input/output port is configured to receive a power indicator indicating that electrical power is unavailable at the delivery address, and
Goose discloses, the input/output port is configured to receive a power indicator indicating that electrical power is unavailable at the delivery address (Goose: [0044] describes a service for power loss notification of residential home.  Therefore, power loss detection and notification is well known in the prior art.), and 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified O’Brien and Gezel with the teachings of Goose, in order to provide a method for delivery of generators for situation of residential power outage. 

	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over O'Brien (US20190066038) in view of Greenberger  (US20190180236).
	Regarding claim 17, O’Brien discloses the invention as in the parent claim above.  
O’Brien does not disclose, the autonomous workhorse vehicle of claim 9 wherein the delivery object includes a battery, and the ECU is further configured to control the power source to charge the battery of the delivery object while the main body is traveling to the delivery address.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified O’Brien with the teachings of Greenberger, in order to provide a method for managing tasks of autonomous road vehicles that transport human passengers and deliver products (Greenberger: [0023]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over O'Brien (US20190066038) in view of Dixon (US20190019149).
Regarding claim 18, O’Brien discloses the invention as in the parent claim above.  
O’Brien does not disclose, the autonomous workhorse vehicle of claim 9 wherein: the input/output port is further configured to receive a delivery time corresponding to a time of day at which delivery is desired; and the ECU is further configured to control the power source and the steering actuator to cause the main body to reach the delivery address within a predetermined amount of time of the delivery time.
18. The autonomous workhorse vehicle of claim 9 wherein: the input/output port is further configured to receive a delivery time corresponding to a time of day at which delivery is 
the ECU is further configured to control the power source and the steering actuator to cause the main body to reach the delivery address within a predetermined amount of time of the delivery time (Dixon: [0010] states that the vehicle is autonomous, and the routes are communicated to the on-board vehicle control computer (ECU).  Therefore, the ECU would control the steering actuator, and it would be inherent that a vehicle would include a power source to travel the route. [0064] states that delivery time constraint must be met based on the request.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified O’Brien with the teachings of Dixon, in order to provide a method for improving efficiency of pickup and delivery resources of delivery services (Dixon: [0003]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL PARK whose telephone number is (571)272-3777.  The examiner can normally be reached on 9am - 7:30pm Tu/Th & 8am - 6:30pm W/F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.P./            Examiner, Art Unit 3665                                                                                                                                                                                            /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665